NUMBER 13-18-00383-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


           IN RE COLUMBIA RIO GRANDE HEALTHCARE, L.P.,
               D/B/A RIO GRANDE REGIONAL HOSPITAL


                        On Petition for Writ of Mandamus.


                                         ORDER

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Per Curiam Order

       Relator Columbia Rio Grande Healthcare, L.P., d/b/a Rio Grande Regional

Hospital, filed a petition for writ of mandamus in the above cause on July 16, 2018.

Through this original proceeding, relator seeks to compel the trial court to (1) withdraw its

June 6, 2018 order denying its motion to compel discovery, and (2) grant relator’s motion

to compel answers to discovery. The Court requests that the real party in interest,

Elizabeth Velazquez, as natural parent and next friend of K.M., a minor, or any others

whose interest would be directly affected by the relief sought, file a response to the
petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.

                                                                     PER CURIAM

Delivered and filed the
17th day of July, 2018.




                                                2